Citation Nr: 0505772	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-30 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an overpayment of an apportionment of Department of 
Veterans Affairs  (VA) compensation benefits in the 
calculated amount of $4,705.67 was properly created.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by a VA Regional 
Office (RO).  In October 2003, the appellant requested a 
hearing to be conducted by a Member of the Board.  In 
November 2003, the appellant withdrew this request.  

For reasons hereinafter explained, this case is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on her part.


FINDINGS OF FACT

1.  In May 1981, the appellant was awarded an apportionment 
of her husband's VA compensation based on her status as the 
veteran's separated spouse.  

2.  The appellant and the veteran were divorced from each 
other on December 2, 1981.  

3.  In July 1990, VA for the first time received a 
communication from the appellant in which she reported that 
she was not married. 

4.  VA continued to make payments to the appellant of the 
amount apportioned to her as a spouse of the veteran until 
February 28, 2003.    


CONCLUSIONS OF LAW

1.  An overpayment of an apportionment of VA compensation 
benefits in the amount paid to the appellant from prior to 
January 1, 1982, as a spouse of the veteran was not properly 
created.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 
3.501 (2004).

2.  An overpayment of an apportionment of VA compensation 
benefits in the amount paid to the appellant from January 1, 
1982, through July 31, 1990, as a spouse of the veteran was 
properly created.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.501 (2004).

3.  An overpayment of an apportionment of VA compensation 
benefits in the amount paid to the appellant from August 1, 
1990, to February 28, 2003, as a spouse of the veteran was 
not properly created.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400, 3.501 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President has signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public  Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).  Considering the nature of this case, 
which involves a determination as to the creation of the 
debt, the Board holds that the provisions of the VCAA are 
inapplicable to the instant case.  The Board believes this 
conclusion to be consistent with the holding of the United 
States Court of Appeals for Veterans Claims in Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding that the duties 
specified in the are relevant to chapter 51 of title 38 of 
the United States Code and do not apply in cases which are 
governed by chapter 53.  

At any rate, after reviewing the claims file the Board finds 
the appellant has been fully advised of the basis for the 
creation of the overpayment.  She has been furnished detailed 
accountings of the monies paid and monies due, and she has 
been informed in the decision and statement of the case of 
the reasons for the creation of the debt.  No further notice 
is necessary in this case.  Additionally, there has been no 
additional evidence identified and no useful purpose would be 
served by delaying appellate review for any additional 
assistance to the appellant.  In sum, even if VCAA were to 
apply to this case, the Board concludes that there has been 
substantial compliance with all notice and assistance 
requirements. 

Criteria

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A.  
§§ 1114(c), 1115, 1134, 1135.  The veteran was, at all times 
relevant to this issue, rated 30 percent disabled or more for 
his service-connected disability.  

If a debt was solely the result of VA administrative error, 
the effective date of the reduction of benefits would be the 
date of the last payment based on this error; consequently, 
there would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  As 
a result, there would no valid debt.  

Factual Background

In May 1981, the appellant submitted a request for 
apportionment of her husband's VA compensation payments.  She 
reported at that time that she was separated from her 
husband.  In August 1981, apportionment of the veteran's VA 
disability compensation was granted.  It was noted that the 
veteran was receiving compensation for a wife and two 
children.  

In October 1981, the veteran submitted a Declaration of 
Marital Status indicating that he was separated from the 
appellant.  

In July 1990, the appellant submitted a Status of Dependent's 
Questionnaire wherein she indicated that she was not married 
at that time.  

In July 1991, a Social Security Number Solicitation was 
responded to by the appellant indicating that she was the 
veteran's ex-wife at that time.  

In March 2001, the veteran informed VA that he was divorced 
from his spouse.  

The apportionment was retroactively amended to reflect the 
appellant's divorce from the veteran.  As a result, it was 
determined that an overpayment had been created. 

In a March 2003 decision, the RO found that the debt in 
question was validity created.  They determined that the 
appellant was awarded an apportionment of the veteran's 
benefits based on her reported status as the veteran's 
separated spouse and the fact that she had custody of the 
veteran's two children.  The Committee noted that the 
appellant informed VA in 1990 and 1991 that she was no longer 
married to the veteran.  

In March 2003, the appellant reported that she sent a copy of 
her divorce papers to VA in 1981.  

In December 2003, a copy of a Notice of Entry of Judgment 
showing that the divorce between the appellant and the 
veteran became final on December 2, 1981.  

Of record is an audit, dated November 5, 2003, showing 
amounts paid to the appellant from May 1, 1981, to February 
28, 2003, and amounts which should have been paid during that 
period.  The audit reflects an overpayment amount of 
$4,705.67. 



Analysis

To begin with, it appears from audits prepared by the RO that 
the overpayment amount may include monies paid to the 
appellant on account of her status as spouse of the veteran 
from May 1981.  However, evidence of record shows that the 
date of the final decree for the appellant's divorce from the 
veteran was December 2, 1981.  The Board finds, therefore, 
that any portion of the overpayment for monies paid prior to 
December 31, 1981 (the last day of the month in which the 
divorce occurred) is improper.  

With regard to the creation of the remainder of the debt in 
question, the Board notes that the appellant indicated at the 
time of her request for the apportionment that she was 
separated from her husband and that a divorce was pending.  
However, although she maintains that she notified VA of her 
divorce in 1981, the record shows no communication to that 
effect until July 1990.  The Board must therefore conclude 
that an overpayment was properly created during the period 
from January 1, 1982 (the first day of the month following 
the divorce) through July 31, 1990 (the end of the month in 
which notice of the divorce was received).  

The record further shows that VA continued to pay the 
appellant the amount of the apportionment based on her status 
as spouse of the veteran until February 28, 2003.  Although 
the statement of the case cites to an internal VA directive 
for the proposition that an overpayment is not due to sole VA 
error when an award is not reduced because of the delay 
required for administrative procedures in reducing or 
terminating the award, the Board does not believe that this 
internal directive was intended to apply in a case where it 
took VA over 12 years to terminate the apportionment.  The 
Board believes that the amount of the overpayment calculated 
from August 1, 1990, to February 28, 2003, must be viewed as 
being the result of sole VA error and thus not properly 
created. 

The Board acknowledges various other arguments advanced by 
the appellant regarding fault of the parties and financial 
hardship.  Those arguments are pertinent to the waiver of 
overpayment issue which is addressed in the following remand 
section of this decision. 


ORDER

An overpayment of an apportionment of VA compensation 
benefits prior to January 1, 1982, was not properly created.  
An overpayment of an apportionment of VA compensation 
benefits from August 1, 1990, and thereafter was not properly 
created.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand section of 
this decision. 

An overpayment of an apportionment of VA compensation 
benefits during the period from January 1, 1982, through July 
31, 1990, was properly created.  To this extent, the appeal 
is denied, subject to the directions set forth in the 
following remand section of this decision. 


REMAND

For reasons set forth above, the Board has found the 
overpayment of VA funds to be limited to the amount the 
appellant was overpaid during the period from January 1, 
1982, through July 31, 1990.  It appears that the amount of 
VA benefits paid to the appellant during this period 
included, during certain periods of time, additional benefits 
apportioned for her two children.  Therefore, the Board 
believes that a re-calculation of the amount of the 
overpayment by the RO is necessary to determine the correct 
overpayment amount attributable only to the funds paid during 
the period from January 1, 1982, through July 31, 1990, on 
account of what VA believed was the appellant's status as 
spouse of the veteran during that period.   

The Board also notes that the appellant requested a waiver of 
recovery of the overpayment, and her claim in this regard was 
denied by the Committee on Waivers and Compromises 
(Committee) in a December 2003 decision.  The claims file 
includes a letter from the appellant, dated December 15, 
2003, and apparently received that same month, in which the 
appellant appears to specifically refer to the December 2003 
decision and express disagreement with that decision.  The 
Board finds the December 2003 communication to be a valid 
notice of disagreement.  An appeal has therefore been 
initiated from the Committee's December 2003 waiver decision.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the waiver of 
overpayment issue.  38 C.F.R. § 19.26 (2004). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and recalculate the amount of VA funds 
which were overpaid to the appellant 
during the period from January 1, 1982, 
through July 31, 1990, on account of what 
VA believed was her status as the 
veteran's spouse during that period.  The 
claims file should be documented to 
clearly reflect the new calculation of 
the overpayment only during the period 
from January 1, 1982, through July 31, 
1990.  

2.  The claims file should then be made 
available to the Committee for compliance 
with 38 C.F.R. § 19.26.  The appellant 
should once again be asked to submit a 
current financial status statement.  The 
RO should then issue a statement of the 
case on the issue of entitlement to 
waiver of recovery of the recalculated 
amount of the overpayment, so that the 
appellant may have the opportunity to 
complete an appeal on that issue by 
filing a timely substantive appeal if she 
so desires.  If the appellant files a 
timely substantive appeal in response to 
the statement of the case, then the 
claims file should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


